Exhibit 10.18

September 29, 2011

Royal Bank of Canada, as Administrative Agent

200 Bay Street

Royal Bank Plaza

12th Floor, South Tower

Toronto, Ontario M5J 2W7

 

Attention:   Manager, Agency   Agency Service Group

 

Re: Extension of Revolving Credit Facilities

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of October 2, 2006,
as amended pursuant to a First Amendment dated as of February 15, 2007 and as
further amended pursuant to a Second Amendment dated as of September 24, 2009
(such agreement, as amended to the date hereof, the “Credit Agreement”) between
Open Text Corporation and certain of its Subsidiaries, as Revolving Credit
Borrowers, the Domestic Guarantors party thereto, Royal Bank of Canada, as
Administrative Agent and a Revolving Credit Lender and certain other financial
institutions party thereto as Lender. Capitalized terms used, and not otherwise
defined, shall have the respective meanings ascribed thereto in the Credit
Agreement.

Pursuant to Section 18.01(2)(iii) of the Credit Agreement, only written
acceptances, amendments, waivers or consents signed by all affected Lenders
shall postpone any date fixed for any payment of principal of, or interest on,
any Accommodation Outstanding or any Fees. The Revolving Credit Borrowers hereby
request that, in accordance with Section 18.01(2)(iii), each of the Revolving
Credit Lenders consents, solely with respect to its own Revolving Credit
Commitment, to extend the “Relevant Repayment Date” to December 1, 2011. By its
signature below and subject to the terms and conditions of the letter agreement,
each Revolving Credit Lender agrees, solely with respect to its own Revolving
Credit Commitment and not the Revolving Credit Commitment of any other Revolving
Credit Lender, to amend the definition of “Relevant Repayment Date” to delete
the phrase “in respect of Accommodations Outstanding under the Revolving Credit
Facility, the fifth anniversary of the Closing Date” in clause (i) thereof and
replace it with the phrase “in respect of Accommodations Outstanding under the
Revolving Credit Facility, December 1, 2011”. For the avoidance of doubt, in the
event that a Revolving Credit Lender does not execute or otherwise consent to
the amendment contemplated by this letter agreement, the “Relevant Repayment
Date” in respect of such Revolving Credit Lender’s Revolving Credit Commitment
shall continue to be the fifth anniversary of the Closing Date.

On and after the effectiveness of this letter agreement, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Credit Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended pursuant to this letter agreement.



--------------------------------------------------------------------------------

The Credit Agreement and each of the other Credit Documents, as specifically
amended pursuant to this letter agreement, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this letter agreement shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under any of the Credit Documents, nor
constitute a waiver of any provision of any of the Credit Documents.

Each of the Loan Parties under the Credit Agreement hereby consents to this
letter agreement and hereby confirms and agrees that (a) notwithstanding the
effectiveness of this letter agreement, the Credit Agreement and Credit
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of this letter agreement, each reference in the Credit Agreement
and the Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import shall mean and be a reference to the Credit Agreement, as
amended pursuant to this letter agreement, and (b) the Security Documents to
which such Loan Party is a party and all of the Collateral described therein do,
and shall continue to, secure the payment of all of the Guaranteed Obligations
(in each case, as defined therein).

This letter agreement shall become effective as of the date first above written
when, and only when, counterparts of this letter agreement have been executed by
the Loan Parties, the Administrative Agent and the Revolving Credit Lenders
consenting to the amendment contemplated by this letter agreement in respect of
their own Revolving Credit Commitment.

This letter agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of a
counterpart hereof via facsimile transmission or electronic transmission shall
be as effective as delivery of a manually executed counterpart hereof. Any
provision of this letter agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. This letter agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns in accordance with the Credit Agreement. This letter agreement shall be
governed by the laws of the Province of Ontario and the federal laws of Canada
applicable therein. This letter agreement shall constitute a Credit Document for
all purposes.

[Remainder of page intentionally left blank.]

 

- 2 -



--------------------------------------------------------------------------------

Acknowledged and agreed as of this 29 day of September, 2011.

 

ROYAL BANK OF CANADA, as

Administrative Agent

By:  

 

    Name:     Title:

 

- 3 -



--------------------------------------------------------------------------------

Acknowledged and agreed as of this 29 day of September, 2011.

 

ROYAL BANK OF CANADA, as a Revolving Credit Lender, the Documentary Credit
Lender and the Swing Line Lender By:  

 

    Name:     Title:

 

- 4 -



--------------------------------------------------------------------------------

Yours very truly,

 

OPEN TEXT CORPORATION, for and on behalf of itself and the other Loan Parties
By:  

LOGO [g232827ex10_18pg5a.jpg]

    Name:   Paul McFeeters     Title:   Chief Financial Officer By:  

LOGO [g232827ex10_18pg5b.jpg]

    Name:   Gordon Davies     Title:   Chief Legal Officer & Corporate Secretary

 

- 5 -